USDC IN/ND case 3:18-cv-00928-RLM-JEM document 26 filed 07/15/19 page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

THOMAS R. GANUS,                             )
           Plaintiff,                        )
                                             )
       v.                                    )       CAUSE NO.: 3:18-CV-928-RLM-JEM
                                             )
KIMBERLY CREASY, et al.,                     )
          Defendants.                        )

                                             ORDER

       This matter is before the Court on a Motion to Withdraw Appearance [DE 25], filed by

Defendants on July 12, 2019. Defendants seek leave to withdraw the appearance of Attorney Ryan

J. Guillory on their behalf. Bryan R. Findley will continue to represent Defendants in this case.

       Accordingly, the Court hereby GRANTS the Motion to Withdraw Appearance [DE 25], and

ORDERS that the appearance of Attorney Ryan J. Guillory on behalf of Defendants is hereby

WITHDRAWN.

       SO ORDERED this 15th day of July, 2019.

                                             s/ John E. Martin
                                             MAGISTRATE JUDGE JOHN E. MARTIN
                                             UNITED STATES DISTRICT COURT
cc:    All counsel of record
       Plaintiff, pro se
